Citation Nr: 1446433	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-34 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1958 to May 1961 and from October 1961 to August 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Denver, Colorado, Regional Office (RO) which, in pertinent part, denied service connection for both bilateral tinnitus and hearing loss.  In December 2012, the Board granted service connection for tinnitus and denied service connection for bilateral hearing loss.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2014, the Court set aside that part of the December 2012 Board decision which denied service connection for bilateral hearing loss and remanded the Veteran's appeal to the Board for further action consistent with its decision.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

FINDINGS OF FACT

1.  The Veteran was exposed to loud noise associated with M1 Garand rifle fire during active service.  

2.  The Veteran's bilateral sensorineural hearing loss originated during active service.  

CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for bilateral sensorineural hearing loss.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  

II.  Service Connection 

The Veteran asserts that he incurred bilateral sensorineural hearing loss during active service as the result of his in-service noise exposure associated with his firing a M1 Garand rifle without hearing protection during basic training.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes.  Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel records reflect that he was awarded the Marksmanship (Carbine) badge.  After reviewing the evidence of record, the Board finds that the Veteran was exposed to loud noise/acoustic trauma associated with rifle fire during active service.  

The Veteran's service treatment records from his first period of active service reflect that he exhibited hearing loss for VA purposes.  The report of the Veteran's March 1961 physical examination for service separation states that he exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
15 [25]
-
35 [40]
LEFT
-
-
15 [25]
-
35 [40]

Service clinical documentation from the Veteran's second period of active service does not refer to hearing loss disability.  The report of the Veteran's May 1962 physical examination for release from active duty conveys that he exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 [20]
-5 [5]
0 [10]
-5 [5]
0 [5]
LEFT
-5 [10]
-5 [5]
-5 [5]
0 [10]
5 [10]

The numbers in the brackets reflect a converted score based upon the change in testing methods that occurred in 1966 and 1967.  

In his December 2007 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that his bilateral hearing loss disability was initially manifested in July 1958.  In a January 2008 written statement, the Veteran reported that he had experienced hearing problems since service separation.  

At a June 2008 VA audiological examination, the Veteran complained of bilateral hearing loss and tinnitus.  He reported that he had sustained in-service noise exposure associated with being "a coach on the firing range" during basic training and working around teletype machines.  The Veteran clarified that he had experienced tinnitus and left ear bleeding after an incident on the firing range.  On audiometric evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
100
LEFT
5
5
15
30
40

Speech audiometry revealed bilateral speech recognition ability of 92.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner stated that "it is the opinion of this examiner that it is less likely than not that this Veteran's hearing loss is associated with noise exposure experienced during his military service time" given "the presence of bilateral normal hearing on his separation physical (May 16, 1962)."  The examiner made no specific findings as to the relationship, if any, between the March 1961 in-service audiometric findings showing bilateral hearing loss for VA purposes and the Veteran's bilateral sensorineural hearing loss.  Given such omission and as it was specifically based upon a determination that the Veteran's hearing was within normal limits at separation from his second period of active service, the Board finds that the June 2008 VA audiological evaluation to be of limited probative value.  

The Veteran has asserted that he experienced hearing loss since active service, including in statement in January 2008 and September 2008.  

The Veteran was exposed during active service to noise associated with rifle fire.  He exhibited bilateral hearing loss for VA purposes during active service.  The Veteran has been diagnosed with bilateral sensorineural hearing loss by a VA examiner.  Service connection has been established for tinnitus associated with in-service acoustic trauma/noise exposure.  The Veteran has reported that he experienced hearing loss in service and since active service.  The Board finds that his statements are competent and credible as to his in-service noise exposure and recurrent hearing loss disability.  In the absence of any competent and persuasive evidence to the contrary, the Board finds that service connection for bilateral sensorineural hearing loss is warranted.  

ORDER

Service connection for bilateral sensorineural hearing loss is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


